Citation Nr: 0740048	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO. 05-13 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 
percent for post-traumatic stress disorder (PTSD).

2. Entitlement to an initial compensable rating for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 
of the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to 
January 1965 and from December 1967 to September 1969. 

These matters come to the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions in May 2004 
and March 2005.

In September 2007, the veteran had a hearing before the 
Veterans Law Judge whose name appears at the end of this 
decision.

The issue of entitlement to an initial rating in excess 
of 10 percent for PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Since service connection became effective September 29, 
2003, the veteran's bilateral hearing loss disability has 
been manifested by no worse than Level I hearing acuity 
in his right ear and no worse than Level III hearing 
acuity in his left ear. 




CONCLUSION OF LAW

The criteria for an initial compensable rating for 
bilateral hearing loss disability have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.85, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The veteran seeks an increased initial rating for his 
service-connected bilateral hearing loss disability. 

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development 
of that claim. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a 
claimant of the information and evidence not of record 
that is necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103; 38 CFR § 3.159(b)(1). As part of that notice, VA 
must inform the claimant of the information and evidence 
he is expected to provide, as well as the information and 
evidence VA will seek to obtain on his behalf. In 
addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to 
the claim. See 38 U.S.C.A. § 5103; 38 CFR § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a 
disability, a connection between the veteran's service 
and the disability, degree of disability, and effective 
date of the disability. Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

The notice must be provided to the veteran before the 
initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO). Id; see also, Pelegrini v. Principi, 18 Vet. App. 
112 (2004). However, VA may proceed with adjudication of 
a claim if errors in the timing or content of the notice 
are not prejudicial to the claimant. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 
No. 03-320 (U.S. Vet. App. Mar. 22, 2007); see also 
Pelegrini, 18 Vet. App. at 121.

On September 29, 2003, the RO received the veteran's 
claims for service connection for bilateral hearing loss 
disability. 

In October 2003, the RO provided timely notice to the 
veteran regarding the information and evidence necessary 
to substantiate increased claims, as well as the 
information and evidence required from him, the 
information and evidence to be obtained by VA, and the 
need for him to advise VA of or submit any further 
evidence that pertained to his claim.

In its May 2004 rating action, the RO granted the 
veteran's claim of service connection for bilateral 
hearing loss disability and assigned a noncompensable 
rating, effective September 29, 2003. 

The RO notified the veteran of that decision and informed 
him that such award was subject to future adjustment upon 
receipt of evidence showing any change in the degree of 
disability. VA Form 21-8764. 

Nevertheless, in conjunction with a Supplemental 
Statement of the Case, issued in April 2007, the RO 
notified the veteran that once service connection for a 
particular disability had been established, a disability 
rating would be assigned in accordance with the criteria 
set forth in the VA schedule for evaluating disabilities. 
38 C.F.R. Part 4. The RO also notified the veteran that 
an effective date for the award of benefits would be 
assigned and would be based, generally, on the date of 
the receipt of the claim for benefits or when the 
evidence showed a level of disability that supported a 
certain rating under the rating schedule. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Although notice of the information and evidence necessary 
to establish an assigned rating was not provided to the 
veteran at the time he filed his claims of service 
connection, he was not prejudiced by that error. Not only 
did the April 2007 notice provide such information, the 
veteran and his representative submitted additional 
argument with respect to his claim. This included 
testimony rendered at the September 2007 hearing before 
the undersigned Veterans Law Judge. Moreover, neither the 
veteran nor his representative have challenged the 
assigned rating based on any lack of understanding of the 
evidence and information necessary to support his claims. 
See Mayfield, supra (due process concerns with respect to 
notice requirements must be pled with specificity). 

After reviewing the record, the Board finds that VA has 
met its duty to assist the veteran in the development of 
information and evidence necessary to support his claim 
for an initial compensable rating for bilateral hearing 
loss disability. Indeed, it appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder. He has not identified 
any outstanding evidence which could be used to support 
that claim. Indeed, it is difficult to discern what 
additional guidance VA could provide to the veteran with 
respect to that claim. Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Therefore, further development is 
unnecessary, and the Board will proceed to the merits of 
that issue. See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (development that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

Analysis

During his hearing before the undersigned Veterans Law 
Judge, the veteran testified that since service 
connection had become effective, his hearing loss 
disability had gotten worse. He noted that he had 
increased the volume on his car radio and that he had to 
constantly ask people to repeat themselves. Therefore, he 
maintained that a compensable rating for hearing loss 
disability was warranted. 

Disability ratings for hearing impairment are derived by 
a mechanical application of the rating schedule. 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). In 
this case, a comparison of the rating schedule criteria 
with the veteran's degree of hearing loss consistently 
results in a noncompensable evaluation. Accordingly, that 
rating will be confirmed and continued, and as to that 
issue, the appeal will be denied.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the diagnostic codes of the 
Schedule for Rating Disabilities. 38 U.S.A. 1155; 38 
C.F.R. Part 4 (2007). 

The percentage ratings represent, as far as can 
practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability. 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

Where, as here, entitlement to compensation has already 
been established and an increase in the disability rating 
is at issue, the present (current rating period) level of 
disability is of primary concern. Although the recorded 
history of a disability is for consideration in order to 
make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55 
(1994). 

A veteran may, however, experience multiple distinct 
degrees of disability that would result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision on that claim is 
made. Thus, VA's determination of the "present level" 
of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending. Therefore, staged ratings 
are appropriate when the factual findings show distinct 
time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings. 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007). 

Therefore, the Board has reviewed all evidence of record 
pertaining to the history of the veteran's service-
connected disabilities. 38 C.F.R. §§ 4.1, 4.2; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

For VA purposes, the severity of hearing impairment is 
determined by comparing audiometric test results in the 
conversational voice range (1000, 2000, 3000, and 4000 
hertz) with the criteria set forth in the diagnostic 
codes under 38 C.F.R. §§ 4.85 and 4.86. 

Those diagnostic codes establish eleven levels of 
auditory acuity, from Level I for lesser degrees of 
hearing impairment through Level XI for greater degrees 
of hearing impairment. A level of auditory acuity is 
determined for each ear, and then those levels are 
combined to give an overall level of hearing impairment. 
38 C.F.R. § 4.85. 

Two circumstances have been identified where alternative 
rating tables may be employed. One is where the pure tone 
thresholds in each of the frequencies of 1000, 2000, 
3000, and 4000 Hertz are 55 decibels or greater. The 
second is where pure tone thresholds are 30 decibels or 
less at frequencies of 1000 Hertz and below, and 70 
decibels or more at 2000 Hertz. 38 C.F.R. § 4.86. 
However, this case does not fit either of those 
situations.

Since September 29, 2003, when the RO received the 
veteran's claim for service connection for hearing loss 
disability, he has undergone two VA audiologic 
examinations. 

In April 2004, the veteran demonstrated the following 
pure tone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
20
25
60
90
LEFT
NA
25
50
90
90

After rounding, the average puretone thresholds in the 
applicable voice range were 49 decibels in the right ear 
and 64 decibels in the left ear. Speech reception testing 
revealed recognition ability of 92 percent in the right 
ear and 96 percent in the left ear.

During VA audiometric testing in February 2007, the 
veteran demonstrated the following pure tone thresholds 
at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
20
20
60
85
LEFT
NA
20
40
85
85

After rounding, the average puretone thresholds in the 
applicable voice range were 46 decibels in the right ear 
and 58 decibels in the left ear. Speech reception testing 
revealed recognition ability of 96 percent in the right 
ear and 88 percent in the left ear.

The foregoing reports of VA audiometric testing show that 
in his right ear, the veteran has a puretone threshold 
average in the applicable voice range of no worse than 
49 decibels and speech discrimination of no worse than 92 
percent. In his left ear he has a puretone threshold 
average in the applicable voice range of no worse than 
64 decibels and speech discrimination of no worse than 88 
percent. Although VA issued the veteran hearing aids in 
August 2004, the audiometric test results translate to 
Level I hearing impairment in the veteran's right ear and 
Level III hearing impairment in his left ear. When the 
numeric designation of I is combined with the numeric 
designation of III, the overall level of hearing 
impairment is commensurate with the noncompensable rating 
currently in effect. 38 C.F.R. § 4.85, Table VII. 
Therefore, a schedular compensable rating for the 
veteran's service-connected hearing loss disability is 
not warranted.

In arriving at this decision, the Board has considered 
the possibility of staged ratings noted in Fenderson. 
However, the evidence of record shows that the 
manifestations of the veteran's bilateral hearing loss 
disability have been generally consistent since September 
29, 2003, the date that service connection and the 
noncompensable rating became effective. Accordingly, 
there is no basis to invoke the principle of staged 
ratings. 


ORDER

An initial compensable rating for bilateral hearing loss 
disability is denied.


REMAND

The veteran also an increased rating for service-
connected PTSD.

The evidence presents conflicting scenarios as to the 
affect of the veteran's PTSD on his ability to work or to 
seek work. 38 C.F.R. § 4.2 (2007). For example, in 
June 2003, M. H. B., M.D., stated that the veteran was 
unemployed as a result of that disability. However, 
during a VA examination in February 2005, it was noted 
that heart disease prevented the veteran from performing 
his job as a truckdriver. 

During his March 2007 VA examination and during his 
September 2007 hearing, it was noted that the veteran had 
been reemployed as a truckdriver and that he was working 
for "Three Way Trucking." However, it was also noted 
that he was unemployed.

During his hearing, the veteran reported he had received 
psychiatric treatment from a health care provider in 
Denton, Texas and that such treatment had been paid for 
by VA. Records of that treatment have not been associated 
with the claims folder. 

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board. Accordingly, the case is remanded for the 
following actions:

1. Request that the veteran identify 
the name and address of the health 
care provider in Denton, Texas, who 
treated him for PTSD, as well as any 
other mental health care providers 
whose records are not contained in 
the claims folder. Then request 
copies of the veteran's records 
directly from the specified health 
care providers. 

A failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the 
claims folder. 

If such treatment/counseling was 
conducted by or through VA or other 
Federal agency, efforts to obtain 
such records must continue until it 
is determined that they do not exist 
or that further attempts to obtain 
them would be futile. The non-
existence or unavailability of such 
records must be verified by each 
Federal department or agency from 
whom they are sought. 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2).

If the requested records are held by 
a private health care provider not 
working for or under the direction of 
VA or other agency of the Federal 
government, notify the veteran and 
his representative in accordance with 
the provisions of 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).

2. Request that the veteran provide a 
history of his employment since 
service, including, but not limited 
to, periods of self-employment; the 
name and address of each employer, as 
well as the dates of each period of 
employment. Specifically, request 
that the veteran provide such 
information with respect to his 
employment by Three Way Trucking. 

A failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the 
claims folder. 

3. When the actions in part 3 have 
been completed, contact each 
employer/former employer and request 
copies of the veteran's employment 
records, including, but not limited 
to, employment applications, medical 
records and the reports of any pre-
employment examinations; reports of 
any examinations performed for the 
Federal Department of Transportation; 
job descriptions; reports of job 
training; reports of duty limitations 
or job changes and the reasons for 
such limitations or changes; reports 
of workman's compensation claims or 
claims for other disability benefits; 
reports of vocational rehabilitation 
or job retraining; counseling 
statements; customer/client letters; 
reports of union involvement; and 
reports of termination and any 
associated severance pay. In 
particular, request the veteran's 
records from Three Way Trucking. 

Failures to respond or negative 
replies to any request must be noted 
in writing and associated with the 
claims folder. 

Efforts to obtain records of the 
veteran's employment with any Federal 
agency must continue until it is 
determined that they do not exist or 
that further attempts to obtain them 
would be futile. The non-existence or 
unavailability of such records must 
be verified by each Federal 
department or agency from whom they 
are sought. 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

If records of the veteran's 
employment with a private employer 
are unavailable, notify the veteran 
of that fact in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

4. When all of the requested actions 
have been completed, undertake any 
other necessary development, such as 
the scheduling of any indicated VA 
examinations, if deemed by the RO/AMC 
to be appropriate under the law. Then 
readjudicate the issue of entitlement 
to an initial rating in excess of 10 
percent for his service-connected 
PTSD. 

If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond. Thereafter, if in order, the 
case should be returned to the Board 
for further appellate action. 


By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The veteran need take no action unless he is notified to 
do so. It must be emphasized, however, that he has the 
right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


